NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                                JAN 16 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

ANTRANIK BAGHDASSARIAN, an                       No. 12-55458
individual,
                                                 D.C. No. 2:11-cv-10385-SVW-JC
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

ARA BAGHDASSARIAN, an individual,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                       Argued and Submitted January 9, 2014
                               Pasadena, California

Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

       The plaintiff appeals from the district court’s denial of his motion to remand

to state court and the dismissal of his contract claim as time-barred under

California law. Because the preponderance of the evidence does not establish that




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the amount in controversy exceeds $75,000, we reverse the denial of the motion to

remand.

      We review de novo a denial of a motion to remand. Harris v. Bankers Life

& Cas. Co., 425 F.3d 689, 692 (9th Cir. 2005). The district court correctly found

that it lacked federal question subject matter jurisdiction over the plaintiff’s

contract claims. The mere fact that the underlying facts of the case involve

trademark infringement does not confer federal question jurisdiction over this

contract dispute. Postal Instant Press v. Clark, 741 F.2d 256, 257 (9th Cir. 1984).

Nor does diversity jurisdiction exist here. The parties are of diverse citizenship,

but the defendant has not shown that the amount in controversy exceeds the

jurisdictional threshold.

      The complaint does not state an amount in controversy. Where, as here, a

plaintiff has sought nonmonetary relief, the removing party may assert the amount

of controversy in the notice of removal. 28 U.S.C. § 1446(c)(2)(A). Removal is

proper if the district court finds, by a preponderance of the evidence, that the

amount in controversy exceeds $75,000. Id. § 1446(c)(2)(B).

      The allegations in the complaint, including the allegation that Karoun

Dairies, Inc. is a “multi-million dollar business,” do not give rise to the inference

that the threatened harm to the plaintiff exceeds $75,000. See McNutt v. Gen.


                                          -2-
Motors Acceptance Corp. of Indiana, 298 U.S. 178, 181 (1936). Nor does the

notice of removal sufficiently state the value of the harm to the defendant that

would ensue were the court to deny relief. The defendant’s assertion that he would

place the value of his trademarks, goodwill, and the websites “in the tens of

millions of dollars” is purely speculative and insufficient to overcome the

presumption against removal jurisdiction. See Gaus v. Miles, Inc., 980 F.2d 564,

567 (9th Cir. 1992).

      We therefore reverse the district court’s denial of the motion to remand to

state court. As the district court lacked jurisdiction to consider the plaintiff’s

remaining arguments, we do not decide whether the district court was correct in

holding that the California statute of limitations bars the plaintiff’s claim. The

defendant’s request for judicial notice, the plaintiff’s supplemental request for

judicial notice, and the plaintiff’s motion to strike are denied.

      REVERSED.




                                          -3-